              Case 14-40528-KKS        Doc 85    Filed 10/23/18    Page 1 of 4




                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION


In re:
                                                      Case No. : 14-40528-KKS
    DEBRA G. ALWINE                                   Chapter 7


      Debtor          /

    ORDER DISAPPROVING SECOND APPLICATION FOR THE RE-
            COVERY OF UNCLAIMED FUNDS (Doc. 80)

     THIS CASE came on for consideration of the Second Application for

the Recovery of Unclaimed Funds (the “Application,” Doc. 80) submitted

by Dilks & Knopik, LLC, as Applicant. The Application fails to fulfill the

requirements of 28 U.S.C. § 2042.1 It is

ORDERED:

     The Second Application for the Recovery of Unclaimed Funds (Doc.

80) is DISAPPROVED without prejudice for the following reason(s):

x The Applicant used application forms not authorized by this Court. The

correct      forms        can     be     found       on     the      Court’s       website:

https://ecf.flnb.uscourts.gov/ucfunds/


1 28 U.S.C.§2042 states in pertinent part: “. . . Any claimant entitled to any such money may,
on petition to the court and upon notice to the United States attorney and full proof of the
right thereto, obtain an order directing payment to him.”
            Case 14-40528-KKS   Doc 85   Filed 10/23/18   Page 2 of 4




  The Applicant is missing page ____ of the official forms.

  Proof of service is deficient upon the Office of the United States Attor-

ney at:

     - (Gainesville, Tallahassee, and Panama City Divisions) 111 N.

          Adams St., 4th Floor, Tallahassee, FL 32301

     - (Pensacola Division) 21 E. Garden St., Ste. 400, Pensacola, FL

          32502

  The last four digits of the Claimant’s Social Security Number or Tax

Identification Number were not provided.

  A copy of the individual Claimant’s photo identification was not pro-

vided, or was illegible.

x A copy of the officer of the corporate Claimant’s photo identification and

proof of employment was not provided, or was illegible.

  A notarized signature of the Claimant was not provided.

  Claimant’s name, address and telephone number were not provided.

 No explanation/incorrect explanation of the right of the Claimant to the

unclaimed funds was provided.

  The Applicant did not supply a notarized original Power of Attorney.




                                     2
Case 14-40528-KKS   Doc 85   Filed 10/23/18   Page 3 of 4
              Case 14-40528-KKS   Doc 85    Filed 10/23/18   Page 4 of 4




       There may be other issues with the Application. The Court reserves

jurisdiction to ensure any subsequent applications comply with the re-

quirements to receive unclaimed funds.

       DONE and ORDERED on October 23, 2018                                .



                                           _________________________
                                           KAREN K. SPECIE
                                           Chief U.S. Bankruptcy Judge

Copies to:
All parties in interest

Debra G. Alwine
2962 Viking Way
Tallahassee, FL 32308




                                       4
